 
 
I 
111th CONGRESS
1st Session
H. R. 70 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide penalties for displaying nooses in public with intent to harass or intimidate a person because of that person’s race, color, religion, or national origin. 
 
 
1.Short titleThis Act may be cited as the Noose Hate Crime Act of 2009.
2.Displaying nooses in public with intent to harass or intimidate
(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following:

249.Displaying nooses in public with intent to intimidateWhoever, with intent to harass or intimidate any person because of that person’s race, color, religion, or national origin, displays a noose in public shall be fined under this title or imprisoned not more than 2 years, or both..
(b)Clerical amendmentThe table of sections at the beginning of chapter 13 of title 18, United States Code, is amended by adding at the end the following new item:


249. Displaying nooses in public with intent to intimidate.. 
 
